ORDER
The Chief Disciplinary Counsel presented a request for instructions to the duty justice in respect to the above-named attorney who presently has pending against him twenty (20) unresolved complaints. He has not responded to any of them. Upon investigation, the Disciplinary Counsel has presented to the court documentary evidence that the attorney is suffering presently from a mental disorder and heroin dependency. He has recently been released from a mental health facility. His present whereabouts are unknown. This court has found it necessary to appoint an attorney to take possession of Mr. Romano’s files in order to protect the interest of his clients.
On the basis of the report and documentary evidence presented by the Chief Disciplinary Counsel, the duty justice is of the opinion that Mr. Romano is presently incompetent to engage in the practice of law by reasons of mental illness and drug dependency.
Consequently, Mr. Romano is transferred to an inactive status on the ground of such incapacity until further order of this court pursuant to Rule 42-17 of the Supreme Court Rules relating to attorneys and counselors.